SOMEEYILLE, J.
The evidence in this ease, introduced on the trial, unquestionably authorized the jury to infer that the defendant lived in a state of adultery with the female named in the indictment. The facts show adulterous intercourse not less than four different times, extending through a period of one month, with a confession by the defendant that he had indulged in such illicit intimacy with said female whenever he desired. It was for the jury, under the circumstances, to say whether there existed in the minds of the parties a purpose to continue the adulterous intercourse so as to constitute a “living together in adultery,” within the meaning of the statute.—Crim. Code, 1886, § 4012; Hall v. State, 53 Ala. 463; Smith v. State, 39 Ala. 554; Collins v. State, 14 Ala. 608; Bodiford v. State, decided at present term.
The charges requested by the defendant, invaded the province of the jury, and were properly refused.
Affirmed.